Citation Nr: 1147311	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-01 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss, including as due to service-connected disabilities.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder, including as secondary to service-connected disabilities.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for a right ankle disorder, including as secondary to service-connected disabilities.

6.  Entitlement to a higher initial disability rating in excess of 20 percent for service-connected right shoulder disability.

7.  Entitlement to a higher initial disability rating in excess of 10 percent for bilateral tinnitus.

8.  Entitlement to a higher (compensable) initial disability rating for service-connected right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1977 to 
December 1980.  The Veteran also spent time in the Army Reserve, which included periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from 
a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2006, the Veteran entered a notice of disagreement (NOD) with the initial ratings assigned in the June 2006 rating decision.  Because the Veteran has disagreed with the initial ratings assigned following the grant of service connection for right shoulder disability, tinnitus, and right ear hearing loss, the Board has characterized these issues as ones of entitlement to a higher initial disability rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The issue of entitlement to service connection for left ear hearing loss is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran sustained a left knee injury in service.

2.  Symptoms of a left knee disorder were not chronic in service.

3.  Symptoms of a left knee disorder have not been continuous since service separation.

4.  The Veteran's current left knee disorder is not related to his active service.  

5.  The Veteran did not sustain a right knee injury in service.

6.  Symptoms of a right knee disorder were not chronic in service.

7.  Symptoms of a right knee disorder have not been continuous since service separation.

8.  The Veteran's current right knee disorder is not related to his active service.  

9.  The Veteran's right knee disorder is not causally related to or permanently worsened by any service-connected disability.

10.  The Veteran's right ankle disorder existed prior to his period of INACDUTRA.

11.  The Veteran's preexisting right ankle disorder was aggravated by an injury during his INACDUTRA.

12.  The Veteran did not sustain a left ankle injury in service.

13.  Symptoms of a left ankle disorder were not chronic in service.

14.  Symptoms of a left ankle disorder have not been continuous since service separation.

15.  The Veteran's current left ankle disorder is not related to his active service.  

16.  The Veteran's left ankle disorder is not causally related to or permanently worsened by any service-connected disability.

17.  For the entire initial rating period, the service-connected right shoulder disability did not manifest limitation of motion of the right arm midway between side and shoulder level; did not manifest recurrent episodes of dislocation or subluxation; and did not manifest malunion, nonunuion, or ankylosis of the right shoulder.

18.  The Veteran's service-connected tinnitus has been assigned the maximum 
10 percent schedular rating available under Diagnostic Code 6260 for the entire initial rating period on appeal.

19.  For the entire initial rating period, audiometric testing has revealed, at worst, average puretone threshold of 36.25 and 98 percent speech recognition in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  A right knee disorder was not incurred in or aggravated by active service and was not proximately due to or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.3.07, 3.309, 3.310 (2011).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a right ankle disorder have been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  A left ankle disorder was not incurred in or aggravated by active service and was not proximately due to or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.3.07, 3.309, 3.310 (2011).

5.  For the entire initial rating period, the criteria for a disability rating in excess of 20 percent for right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5200-5203 (2011).

6.  There is no legal basis for the assignment of an initial disability rating in excess of 10 percent for tinnitus for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.87, DC 6260 (2011).

7.  The criteria for a compensable initial disability rating for bilateral hearing loss have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 
DC 6100 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely January 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations in February 2006, November 2007, and September 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in regard to the issues of service connection for a right knee disorder, left knee disorder, left ankle disorder, and right ankle disorder are adequate.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues of service connection for a right knee disorder, left knee disorder, left ankle disorder, and right ankle disorder, has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, VA examinations, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Concerning the issues of higher initial ratings for service-connected right shoulder disability, tinnitus, and right ear hearing loss, as these issues concern initial ratings and come before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  

Moreover, as there is no legal basis for a higher initial rating than 10 percent for tinnitus, in such cases where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Review of VA's duty to notify and assist is not necessary in cases such as this.  VA is not required to meet the duty to notify or assist a claimant where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6 (2011).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90. 

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). INACDUTRA is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

Evidentiary presumptions -- such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service -- do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to a claim where the Veteran served only on ACDUTRA and had not established any service-connected disabilities from that period).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  
38 C.F.R. §§ 3.304, 3.306. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306. 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Left Knee Disorder

The Veteran contends that he has a left knee disorder that began during active service.  During the current claim, the Veteran asserted that he injured his left knee during service.  

After a review of all the evidence, the Board finds that the Veteran sustained a left knee injury in service.  An October 1978 service treatment record shows that the Veteran was treated for a left knee injury in service.  The Veteran had metal shavings removed from his left knee.  The Veteran was prescribed medication and was placed on temporary restricted duty.

The Board finds that left knee disorder symptoms were not chronic in service.  The Veteran's service treatment records indicate that the Veteran's left knee problems resolved with treatment so the symptoms of left knee disorder were not chronic in service.  See 38 C.F.R. § 3.303(b).  The Veteran was not placed on permanent profile or permanent restriction in service because of a left knee injury.  An 
October 1978 service treatment record reported that the Veteran's wound was healing well.  A November 1979 service "Report of Medical Examination" was negative for any left knee disorder or left knee disorder symptoms, marking as normal "lower extremities."  In a November 1979 service "Report of Medical History," the Veteran did not report any left knee disorder or left knee disorder symptoms.  The November 1980 service separation clinical evaluation does not note any findings of a left knee disorder or left knee disorder symptoms, marking as normal "lower extremities."  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that left knee disorder symptoms have not been continuous since service separation in 
December 1980.  As indicated, the November 1980 service separation clinical examination did not reflect a left knee disorder.  Following service separation in December 1980, the evidence of record shows no complaints, diagnosis, or treatment for a left knee disorder until 2003.  The absence of post-service complaints, findings, diagnosis, or treatment for 23 years after service is one factor that tends to weigh against a finding of continuous left knee disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

Other evidence of record, tending to show that left knee disorder symptoms have not been continuous since service separation, includes a December 1981 reserve "Report of Medical Examination," approximately one year after his separation from active duty, where the Veteran did not report any left knee disorder or left knee disorder symptoms.  The reserve examiner did not diagnose a left knee disorder or report any left knee disorder symptoms.  In a March 1982 reserve "Report of Medical History," the Veteran did not report any left knee disorder or left knee disorder symptoms.  

With regard to the Veteran's more recent assertions made as part of the current compensation claim, including the February 2006 VA examination report history, that he has had left knee problems for over 20 years, the Board finds that, while the Veteran is competent to report the onset of his left knee disorder symptoms, his recent report of continuous left knee disorder symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's statements as to continuous left knee disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous clinical evaluation at the November 1980 service separation examination that reported no left knee disorder or left knee disorder symptoms; the December 1981 reserve "Report of Medical Examination," approximately one year after his separation from active duty, where the Veteran did not report any left knee disorder or left knee disorder symptoms and the reserve examiner did not diagnose a left knee disorder or report any left knee disorder symptoms; and the March 1982 reserve "Report of Medical History," where the Veteran did not report any left knee disorder or left knee disorder symptoms. 

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed left knee disability is not related to his active service.  In a November 2007 VA medical examination, the VA examiner diagnosed degenerative joint disease (DJD) of the left knee.  In the November 2007 opinion, the VA examiner opined that, based on the evidence of record, the Veteran's left knee disability was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  The VA examiner reasoned that the removal of metal shavings form the Veteran's knee in service would not produce the current DJD of the left knee.  The VA examiner further reasoned that the more likely etiologies for the left knee disability were the more common etiologies for osteoarthritis including, but not limited to: age, obesity, deconditioning, heredity, ethnicity, concomitant health issues, and post-service occupation.  

The weight of the competent evidence demonstrates no relationship between the Veteran's current left knee disorder and his military service, including no credible evidence of continuity of symptomatology of a left knee disorder which would serve either as a nexus to service or as the basis for a medical nexus opinion.  The only probative nexus opinion on file, in November 2007, weighs against the claim.  The November 2007 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file and fully articulated the opinion.  For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a left knee disorder, and outweighs the Veteran's more recent contentions regarding in-service chronic left knee disorder symptoms and post-service left knee disorder symptoms.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for a Right Knee Disorder

The Veteran has claimed entitlement to service connection for right knee disorder, which he essentially contends developed secondary to his left knee disorder. While this claim appears to be for secondary service connection, the Board will also consider whether the right knee disorder is directly related to service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a right knee injury in service, and that a right knee disorder was not chronic in service.  The Board notes that the Veteran's service treatment records contain no evidence of a right knee injury or symptoms of chronic right knee disorder.  The November 1980 service separation clinical evaluation does not note any findings of a right knee disorder, indicating as normal the "lower extremities."  The clinical examination at service separation does not reflect a diagnosis of a right knee disorder at service separation.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that right knee disorder symptoms have not been continuous since service separation in 
December 1980.  As indicated, the November 1980 service separation clinical examination did not reflect a right knee disorder.  Following service separation in December 1980, the evidence of record shows no complaints, diagnosis, or treatment for a right knee disorder until 2003.  The absence of post-service complaints, findings, diagnosis, or treatment for 23 years after service is one factor that tends to weigh against a finding of continuous right knee disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337; see also Maxson, 
230 F.3d at 1333.

Other evidence of record, tending to show that right knee disorder symptoms have not been continuous since service separation, includes a December 1981 reserve "Report of Medical Examination," approximately one year after his separation from active duty, where the Veteran did not report any right knee disorder or right knee disorder symptoms.  The reserve examiner did not diagnose a right knee disorder or report any right knee disorder symptoms.  In a March 1982 reserve "Report of Medical History," the Veteran did not report any right knee disorder or right knee disorder symptoms.  

With regard to the Veteran's more recent assertions made as part of the current compensation claim, including the February 2006 VA examination report history, that he has had right knee problems for over 20 years, the Board finds that, while the Veteran is competent to report the onset of his right knee disorder symptoms, his recent report of continuous right knee disorder symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to continuous right knee disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous clinical evaluation at the November 1980 service separation examination that reported no right knee disorder or right knee disorder symptoms; the December 1981 reserve "Report of Medical Examination," approximately one year after his separation from active duty, where the Veteran did not report any right knee disorder or right knee disorder symptoms and the reserve examiner did not diagnose a right knee disorder or report any right knee disorder symptoms; and the March 1982 reserve "Report of Medical History," where the Veteran did not report any right knee disorder or right knee disorder symptoms. 

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current right knee disorder and his military service, including no credible evidence of continuity of symptomatology of a right knee disorder which would serve either as a nexus to service or as the basis for a medical nexus opinion.  Furthermore, as the Veteran has not been service connected for a left knee disability, service-connection on a secondary basis is barred as a matter of law.  38 C.F.R. § 3.310(a); Sabonis, 6 Vet. App. at 430.

For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a right knee disorder, and outweighs the Veteran's more recent contentions regarding in-service chronic right knee disorder symptoms and post-service right knee disorder symptoms.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for a Right Ankle Disorder

The Veteran asserts that he aggravated his preexisting right ankle injury in December 1981, during a period of INACDUTRA.  Service records show that the Veteran served a period of INACDUTRA from July 1981 to June 1982.  

The Veteran in this case is not entitled to a presumption of sound condition at entrance onto a period of INACDUTRA, or to a presumption of aggravation during such period where evidence shows an increase in severity of a preexisting disease during such a period, or to a presumption of service incurrence or aggravation for certain diseases, which manifest themselves to a degree of 10 percent or more disabling within a year from the date of separation from service.  This does not mean that service connection may not be established for a disability on a direct basis or based on aggravation, but rather that the Board must review the evidence relevant to issues of direct service connection or service connection based on aggravation under the preponderance-of-the-evidence standard, the usual standard of review employed by the Board.  See Paulson, 7 Vet. App. at 469 (quoting Board decision stating that a finding of preservice existence (of a disability) must be supported by a preponderance of the evidence (for claims based on period of active duty for training or inactive duty for training)).

In the July 1977 service entrance examination, the service examiner reported a fractured right ankle, healed with no sequelae.  Based upon this evidence, the Board finds, by a preponderance of the evidence, that the Veteran's right ankle disorder preexisted his period of INACDUTRA.  

In a December 1981 reserve treatment record, the Veteran reported injuring his left ankle.  The reserve examiner reported the Veteran's right ankle was tender and swollen.  The reserve examiner diagnosed right ankle sprain.  In a December 1981 reserve "Report of Medical Examination," the reserve examiner reported the Veteran's right ankle was swollen and tender.  In a March 1982 reserve "Report of Medical History," the Veteran reported trouble with his ankles.  

In the November 2007 VA medical opinion, the VA examiner opined that the Veteran's current right ankle disorder was aggravated by his active service.  The VA examiner reasoned that the original fracture when the Veteran was 12 years old would predispose him to chronic sprains and it is at least as likely as not that this was contributory to his sprain while on active duty in the United States Navy.  

The Board finds that the weight of the evidence shows that the Veteran's right ankle disorder worsened beyond its natural progression during the period of INACDUTRA and that the worsening was caused by INACDUTRA.  Smith, 
24 Vet. App. at 48; see also Donnellan v. Shinseki, 24 Vet. App. 167, 173-75 (2010).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a right ankle disorder have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for a Left Ankle Disorder

The Veteran has claimed entitlement to service connection for left ankle disorder, which he essentially contends developed secondary to his right ankle disorder (for which service connection has now been established). While this claim appears to be for secondary service connection, the Board will also consider whether the left ankle disorder is directly related to service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a left ankle injury in service, and that a left ankle disorder was not chronic in service.  The Board notes that the Veteran's service treatment records contain no evidence of a left ankle injury or symptoms of chronic left ankle disorder.  The November 1980 service separation clinical evaluation does not note any findings of a left ankle disorder, indicating as normal the "lower extremities."  The clinical examination at service separation does not reflect a diagnosis of a left ankle disorder at service separation.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that left ankle disorder symptoms have not been continuous since service separation in 
December 1980.  As indicated, the November 1980 service separation clinical examination did not reflect a left ankle disorder.  Following service separation in December 1980, the evidence of record shows no complaints, diagnosis, or treatment for a left ankle disorder until 2006.  The absence of post-service complaints, findings, diagnosis, or treatment for 26 years after service is one factor that tends to weigh against a finding of continuous left ankle disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337; see also Maxson at 1333.

Other evidence of record, tending to show that left ankle disorder symptoms have not been continuous since service separation, includes a December 1981 reserve "Report of Medical Examination," approximately one year after his separation from active duty, where the Veteran did not report any left ankle disorder or left ankle disorder symptoms.  The reserve examiner did not diagnose a left ankle disorder or report any left ankle disorder symptoms.  In a March 1982 reserve "Report of Medical History," the Veteran did not report any left ankle disorder or left ankle disorder symptoms.  

With regard to the Veteran's more recent assertions made as part of the current compensation claim, including the February 2006 VA examination report history, that he has had left ankle problems since service separation, the Board finds that, while the Veteran is competent to report the onset of his left ankle disorder symptoms, his recent report of continuous left ankle disorder symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to continuous left ankle disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous clinical evaluation at the 
November 1980 service separation examination that reported no left ankle disorder or left ankle disorder symptoms; the December 1981 reserve "Report of Medical Examination," approximately one year after his separation from active duty, where the Veteran did not report any left ankle disorder or left ankle disorder symptoms and the reserve examiner did not diagnose a left ankle disorder or report any left ankle disorder symptoms; and the March 1982 reserve "Report of Medical History," where the Veteran did not report any left ankle disorder or left ankle disorder symptoms. 

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current left ankle disorder and his military service, including no credible evidence of continuity of symptomatology of a left ankle disorder which would serve either as a nexus to service or as the basis for a medical nexus opinion.  

The Veteran is also claiming that his left ankle disorder is the direct result of his right ankle disability.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

The Veteran has a current diagnosis of a left ankle disorder.  In a February 2006 VA medical examination, the Veteran was diagnosed with DJD of the left ankle.  Based upon the right ankle discussion above, the Veteran is now service connected for a right ankle disability.  The Board finds that the weight of the evidence demonstrates that the Veteran's left ankle disorder is not proximately due to or aggravated by the service-connected right ankle disability.  In the November 2007 VA medical opinion, which weighs against the Veteran's claim, the VA examiner opined that the left ankle disorder was not secondary to the service-connected right ankle disability.  The VA examiner reasoned that the more likely etiologies for the left ankle disability were the more common etiologies for osteoarthritis including, but not limited to: age, obesity, deconditioning, heredity, ethnicity, concomitant health issues, and post-service occupation.  

For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a left ankle disorder, and outweighs the Veteran's more recent contentions regarding in-service chronic left ankle disorder symptoms and post-service left ankle disorder symptoms.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by DCs.  38 C.F.R. 
§ 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.

Initial Rating for Right Shoulder Disability

The Veteran is in receipt of a 20 percent rating for service-connected right shoulder disability under the provisions of 38 C.F.R. § 4.71a, DC 5201.  Under DC 5201 (arm, limitation of motion of), a 20 percent rating is available where limitation is at shoulder level.  A 30 percent rating for the dominant shoulder, or a 20 percent rating for the minor shoulder is available where limitation is midway between side and shoulder level.  A 40 percent rating for the dominant shoulder, or a 30 percent rating for the minor shoulder is available where limitation is to 25 degrees.  Plate I under 38 C.F.R. § 4.71a reveals that shoulder level is equivalent to 90 degrees of shoulder forward flexion or abduction.  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Regarding painful motion due to arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 
38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

The Veteran's dominant arm is his right arm, as determined by the February 2006 VA examiner.  Therefore, his service-connected right shoulder is the major appendage.

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 20 percent for service-connected right shoulder disability for any period.  For the entire initial rating period, the Veteran's service-connected right shoulder disability did not manifest limitation of motion of the right arm midway between side and shoulder level; did not manifest recurrent episodes of dislocation or  subluxation; and did not manifest malunion, nonunuion, or ankylosis of the right shoulder.

The February 2006 VA general examination reflects that the Veteran suffered functional limitations of not being able to reach heavy objects and not able to throw objects.  The Veteran reported that he experienced pain and stiffness in the right shoulder.  The VA examiner reported the Veteran's right shoulder showed signs of tenderness, positive impingement sign, and pain with resisted rotator cuff testing.  The diagnosis was arthritis of the right shoulder.  

A range of motion summary in February 2006 indicated that the Veteran's right flexion was 0 to 170 degrees, with pain at 145 degrees.  Right abduction was 0 to 170 degrees, with pain at 145 degrees.  Right internal rotation was 0 to 70 degrees, with pain at 50 degrees.  Right external rotation was 0 to 80 degrees, with pain at 60 degrees.  On repetitive use, the VA examiner opined that there was additional limitation of motion due to pain.  There was no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

The September 2010 VA joints examination reflects that the Veteran suffered functional limitations of not being able to lift heavy objects, pain with sleeping on  his right shoulder, and dropping things.  The Veteran reported that he experienced pain and stiffness in the right shoulder.  The VA examiner reported weakness of the right shoulder, but no crepitus, instability, or incoordination.  The VA examiner also reported no periods of flare-ups and no episodes of dislocation or subluxation.  The diagnosis was arthritis of the right shoulder.  

A range of motion summary in September 2010 indicated that the Veteran's right flexion was 0 to 135 degrees, with pain at the endpoint.  Right abduction was 0 to 100 degrees, with pain at the endpoint.  Right internal rotation was 0 to 70 degrees, with pain at the endpoint.  Right external rotation was 0 to 60 degrees, with pain at the endpoint.  On repetitive use, the VA examiner opined that there was no additional limitation of motion.  There was no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Here, the Board notes the Veteran's reported impairment of function, such as not being able to lift heavy objects and dropping things, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  For example, the September 2010 VA examination report reflects repetitive motion did not show additional limitation of motion due to pain and no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.

Other DCs of 38 C.F.R. § 4.71a have been considered, but do not permit a rating greater than 20 percent for the right shoulder disability.  DC 5202 provides a 
30 percent rating for infrequent and frequent recurrent dislocation of the scapulohumeral joint of the major shoulder, and a 50 percent rating for fibrous union of the major shoulder.  There has been no clinical notation or assertion on the part of the Veteran that his right shoulder is subject to recurrent dislocation, or that there is nonunion, malunion, or ankylosis of the joint, or fibrous union.  On the contrary, the VA examiner in September 2010 found no episodes of dislocation or subluxation and no malunion, nonunion, or ankylosis of the right shoulder.  The maximum rating under DC 5203 for impairment of the clavicle or scapula is 20 percent; therefore, DC 5203 would not provide an increased rating.  

For these reasons, the Board finds the criteria for a rating in excess of 20 percent for right shoulder disability have not been met or more nearly approximated for any period of initial rating claim.  Because the weight of the evidence shows that the Veteran's service-connected right shoulder disability did not manifest limitation of motion of the right arm midway between side and shoulder level; did not manifest recurrent episodes of dislocation or subluxation; and did not manifest malunion, nonunuion, or ankylosis of the right shoulder at any time during the initial rating period, an initial rating in excess of 20 percent is not warranted for any period.  
38 C.F.R. § 4.71a, DCs 5200-5203.  For these reasons, the Board finds that the weight of the evidence is against a finding of an initial rating in excess of 20 percent for right shoulder disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7. 

Initial Rating for Bilateral Tinnitus

The Veteran also contends that the initial disability rating for his bilateral tinnitus should be evaluated in excess of 10 percent, although 10 percent is the maximum schedular rating for tinnitus.  The Veteran has not provided any evidence the that tinnitus warrants an extra-schedular rating.

Tinnitus is evaluated under DC 6260, which provides a 10 percent disability rating for recurrent tinnitus.  38 C.F.R. § 4.87, DC 6260.  Note (2) following DC 6260 further explains that the Board must assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 
10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing U.S. Supreme Court precedent, the Federal Circuit explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of DC 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit concluded that the Veterans Court had erred in not deferring to VA's interpretation.  In view of the foregoing, the Board concludes that the regulations preclude a schedular evaluation in excess of a single 10 percent rating for tinnitus.  Therefore, the Veteran's claim for a disability rating greater than 
10 percent for tinnitus must be denied under DC 6260, Note 2.  As disposition of this appeal is based on the law and not the facts of the case, the appeal must be denied based on a lack of entitlement under the law.  Sabonis at 430.

Hearing Loss Rating Criteria

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  When evaluating hearing loss in only one ear utilizing the percentage evaluation from 38 C.F.R. § 4.85, Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f) (2011).

The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86 (2010), the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

Right Ear Hearing Loss Rating Analysis

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an initial compensable disability rating for right ear hearing loss for any period.  For the entire initial rating period, audiometric testing has revealed, at worst, average puretone threshold of 36.25 and 98 percent speech recognition in the right ear.  For the entire initial rating period, the service-connected right ear hearing loss was at worst Level I hearing acuity in the right ear.  The Veteran's non-service-connected left ear hearing loss will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  This results in a noncompensable (0 percent) disability rating under Table VII.  See 38 C.F.R. § 4.85.

The evidence includes a February 2006 VA audiological examination, which reflects puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 10, 20, 30, and 45 decibels, respectively, with an average puretone threshold of 26 decibels.  The speech recognition score for the right ear was 100 percent.  The examiner noted that the Veteran's reported situation of greatest difficulty was understanding speech without visual cues, particularly in the presence of background noise.  

Using Table VI, applying the results from the February 2006 VA audiological examination, the hearing impairment is Level I in the right ear and Level I in the left ear.  This results in a noncompensable (0 percent) disability evaluation under Table VII.  See 38 C.F.R. § 4.85. 

In September 2010, on VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 25, 30, 35, and 55 decibels, respectively, with an average puretone threshold of 36.25 decibels.  The speech recognition score for the right ear was 98 percent.  The examiner noted that the Veteran's reported situation of greatest difficulty was understanding speech in the presence of background noise.

Using Table VI, applying the results from the September 2010 VA audiological examination, the hearing impairment is Level I in the right ear and Level I in the left ear.  This results in a noncompensable (0 percent) disability evaluation under Table VII.  See 38 C.F.R. § 4.85. 

The VA audiology examination reports of record show that for the entire period of initial rating appeal the Veteran has, at worst, Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  The level of hearing loss disability, as reflected by audiometric test scores and speech recognition test scores, does not establish entitlement to a higher (compensable) rating for bilateral hearing loss for any period.  The rating of hearing loss disability involves the mechanical application of the rating schedule to numeric designations assigned to official audiometric results.  See Lendenmann, 3 Vet. App. at 345.  

For these reasons, the Board finds that the claim for an initial (compensable) rating for right ear hearing loss must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against an initial (compensable) rating for the entire initial rating period on appeal, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

Concerning the issue of a higher initial rating for a right shoulder disability, the Board finds that the schedular rating criteria contemplate the limitations and impairment caused by the Veteran's service-connected right shoulder disability.  The service-connected right shoulder disability rating criteria specifically provide for ratings based on the presence of painful arthritis and limitation of motion of the right shoulder (including due to pain and other orthopedic factors; see 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca).  Because the schedular rating criteria is adequate to rate the Veteran's service-connected right shoulder disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

Concerning the issue of a higher initial rating for right ear hearing loss, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this regard, the 
February 2006 and September 2010 VA examiners specifically addressed the functional effects caused by the Veteran's right ear hearing loss disability, by noting that the Veteran's situation of greatest difficulty was understanding speech without visual cues, particularly in the presence of background noise.  The Board finds that the evidence of record, including the February 2006 and September 2010 VA examination, is sufficient for the Board to consider whether referral for an extraschedular rating for hearing loss is warranted under 38 C.F.R. § 3.321(b).

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2011) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  Martinak, 21 Vet. App. at 455.  

In this Veteran's case, the Board recognizes and has considered the complaint of difficulty with understanding speech without visual cues, particularly in the presence of background noise, which is associated with the service-connected right ear hearing loss.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  

Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's right ear hearing loss disability.  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder, to include as secondary to a left knee disorder, is denied.

Service connection for a left ankle disorder is denied, to include as secondary to a right ankle disorder, is denied. 

Service connection for a right ankle disorder is granted.

An initial disability rating for a right shoulder disability in excess of 20 percent is denied. 

An initial disability rating for tinnitus in excess of 10 percent is denied. 

An initial (compensable) rating for right ear hearing loss is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for left ear hearing loss so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2011).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden, at 1167.

In regard to the issue of service connection for left hearing loss, the February 2006 VA audiological examination reported that the Veteran did not have hearing loss disability as defined under VA regulations.  In the September 2010 VA audiological examination, the VA examiner failed to report the left ear puretone threshold value at 4000 Hz.  Because the VA examiner failed to report left ear hearing loss at 
4000 Hz, the Board is unable to determine if the Veteran has a current hearing loss disability as defined under VA regulations.  The Board finds the September 2010 VA examination to be inadequate as it relates to left ear hearing loss.  See Barr, 
21 Vet. App. 303 (finding that VA must provide an examination that is adequate for rating purposes).

In the November 2011 informal hearing presentation (IHP), the Veteran's representative also contended that the Veteran's left ear hearing loss was related to service, and in the alternative, related to his service-connected right ear hearing loss.  The Board notes the February 2006 VA audiological examination, in which the VA examiner opined that the Veteran's hearing loss was at least as likely as not related to the Veteran's active service.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern whether the Veteran has current left ear hearing loss, and the relationship, if any, between any current left ear hearing loss and the Veteran's service-connected right ear hearing loss and/or the Veteran's active service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles, 16 Vet. App. 370; see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the claims file does not include a medical opinion addressing whether the Veteran has current left ear hearing loss and whether that left ear hearing loss is related to service or to any of the service-connected disabilities, including service-connected right ear hearing loss.  There is insufficient medical evidence to determine whether the Veteran's left ear hearing loss is related to service or to one of the service-connected disabilities, specifically right ear hearing loss.  For these reasons, the Board finds that the Veteran should be afforded a new VA examination in order to obtain an opinion as to whether the Veteran has a current left ear hearing loss disability and whether that left ear hearing loss was incurred in or aggravated by service or is proximately due to or aggravated by service-connected disabilities.  

Accordingly, the issue of service connection for left ear hearing loss is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA audiological examination.  The VA examiner should review pertinent documents in the Veteran's claims folder in conjunction with the examination report; this should be noted in the examination report.  The VA examiner should conduct all tests deemed appropriate and discuss the nature and etiology of any left ear hearing loss diagnosed.  

The examiner is then requested to offer the following  opinions:
(a) Whether it is as least as likely as not (i.e. 50% or greater chance) that the Veteran's current left ear hearing loss is related to his active service.

(b) Whether it is as least as likely as not (i.e. 50% or greater chance) that the Veteran's current left ear hearing loss is proximately due to or was aggravated by his service-connected right ear hearing loss.  The examiner should identify the baseline level of severity of the left ear hearing loss prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the left ear hearing loss is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

The examiner should note the February 2006 VA audiological opinion relating the Veteran's hearing loss to his military service.  The examiner should provide a complete rationale for any opinion provided.  

The VA examiner should also describe the impact of the appellant's left ear hearing loss on his social and occupational functioning.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide a requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

2.  After completion of the above development, the claim for service connection for left ear hearing loss, including as secondary to service-connected right ear hearing loss, should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC), and should be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


